DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1, 14, and 16 is/are objected to because of the following informalities:  “An scanning device” in claim 1 should be changed to “A scanning device”. Claim 14 recites “the distance of the from the center,” which appears to be intended to read “the distance one of.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15, 18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitations “the lens” and “the axial position of the lens.” Claim 18 recites “the plurality of lenses.” Claim 13 recites “the reflective surfaces.” Claim 15 recites “the focal length.” Claim 21 recites “each row” and “each column.” Claims 23 and 24 recite “the 
The term "slightly" in claims 14, 15 is a relative term which renders the claim indefinite.  The term "slightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-9, 14, 18, 20, 25 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US20160164261A1 (Warren).
1, 18. Warren discloses An scanning optical beam source (Title, Abstract, ¶29), comprising:
a plurality of microfabricated light sources disposed in a first array having an array center and disposed on a first substrate (Fig. 2: 235, Figs. 5A, 7; ¶31, 58, 60);
a plurality of microfabricated beam shaping elements disposed in a second array disposed on a second substrate having the same array center (Figs. 5A-B; ¶57-58, 73-74), wherein each microfabricated beam shaping element is registered with a microfabricated light source but has 
3, 20. Warren discloses The scanning optical beam source of claim 1, wherein the microfabricated beam shaping elements comprise at least one of a ball lens, a refractive surface of a material with a different refractive index, and a Fresnel lens (¶59).
7. Warren discloses The scanning optical beam source of claim 1, wherein the plurality of light sources is addressed individually, such that the radiation beam from the entire array illuminates an enlarged field of view in the far field (¶9, 10, 75-76).
8. Warren discloses The scanning optical beam source of claim 1, wherein the light sources are pulsed (¶64).
9. Warren discloses The scanning optical beam source of claim 8, wherein the pulsed radiation is reflected from a reflective surface in a far field (Fig. 2: 220; ¶5, 62-63, 67).
14. Warren discloses The scanning optical beam source of claim 1 wherein the axial position of the lens is shifted slightly toward the light source in proportion to the distance of the from the center of the array to compensate for a shift in the object plane as the source is moved off axis (Fig. 7; ¶79-83).
25. Warren discloses A method of fabricating an electronically steerable light source of claim 18, wherein the beam shaping elements are formed by gray scale lithography (¶59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160164261A1 (Warren).
4. While not making explicit, Warren teaches The scanning optical beam source of claim 1, wherein the lenses are offset by an amount equal to about 10% of their distance from the array center (Warren ¶79, 82-83).
It would have been obvious to one of ordinary skill in the art to modify Warren so that the lenses are offset about 10% of their distance from the center because as taught by Warren (e.g. ¶83) calculation of how much distance is required depends on the desired angle of deviation and is within the knowledge of one of ordinary skill in the art. It is held that absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the parameter values as claimed, such as the amount of the offset of the lenses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, I 05 USPQ 233, and it has been held that discovering an optimum value of a result effective variable, such as the offset of the lenses, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215.
5. While not making explicit, Warren teaches The scanning optical beam source of claim 1, wherein the lenses are offset by an amount equal to or less than about 10% of their distance from the array center (Warren ¶79, 82-83).
It would have been obvious to one of ordinary skill in the art to modify Warren so that the lenses are offset about 10% or less of their distance from the center because as taught by In re Aller, I 05 USPQ 233, and it has been held that discovering an optimum value of a result effective variable, such as the offset of the lenses, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215.
6. While not making explicit, Warren teaches The scanning optical beam source of claim 1, wherein the array comprises a set of horizontal rows and vertical columns, and there are about 10 to about 100 light sources in each row and column (Warren figs. 4, 9; ¶83, 89).
It would have been obvious to one of ordinary skill in the art to modify Warren so that there are about 10 to about 100 light sources in each row and column because as taught by Warren (e.g. ¶83) “other numbers of lasers, etc., are contemplated herein” and choosing the number or range would be within the knowledge of one of ordinary skill in the art and in doing so “With larger numbers of laser emitters available for each beam, substantially higher powers can be provided for each beam” (Warren ¶89). It is held that absent any unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the parameter values as claimed, such as the number of sources, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art In re Aller, I 05 USPQ 233, and it has been held that discovering an optimum value of a result effective variable, such as the In re Boesch, 617 F.2d 272, 205 USPQ 215.
Claim(s) 10-13, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160164261A1 (Warren) further in view of US20120300038A1 (You).
10. Warren discloses The scanning optical beam source of claim 9, further comprising:
a detector that detects reflected light from the plurality of pulsed light sources (Warren Fig. 2: sensor 210; ¶61); and
while Warren does not make explicit, Warren in view of You teaches
a wavelength filter, wherein the wavelength filter passes only wavelengths of the light sources (You Fig. 9: filter 730; ¶73).
It would have been obvious to one of ordinary skill in the art to modify Warren to include a filter that passes the wavelength of the light source as taught by You because doing so would be using a known filter from a similar optical detection device and using the filter to pass only specific range of light may increase the detection accuracy of a detector for example by reducing any unwanted beam to reach the filter.
11. While Warren does not make explicit, Warren in view of You teaches The scanning optical beam source of claim 1, further comprising a modulator that modulates the frequency of the radiation to improve depth resolution and enhance velocity sensing (You ¶71-72).
It would have been obvious to one of ordinary skill in the art to modify Warren to include frequency modulation as taught by You because doing so would be using a known technique of frequency modulation as for example used in a similar optical detection devices and it may provide for accurately extracting depth information as taught by You in ¶71.
12. Warren discloses The scanning optical beam source of claim 9, further comprising:

While Warren does not make explicit, Warren in view of You teaches
and measures the elapsed time from the pulse to the detection of the reflected radiation (You ¶71 ).
It would have been obvious to one of ordinary skill in the art to modify Warren to include measuring the elapse time of the beam because doing so is common in the art to measure distance and movement of objects and would be improving an optical detection device in the same way by providing time of flight measurement to accurately determine depth information of objects for better object or movement detection.
13. While Warren does not make explicit, Warren in view of You teaches The scanning optical beam source of claim 12, wherein the controller also generates an image showing the locations of the reflective surfaces relative to one another and relative to the array center (You ¶23, 44, 67-69).
It would have been obvious to one of ordinary skill in the art to combine Warren with You to use the reflection from various points/surfaces of an object (having multiple reflective points and surfaces) to generate the depth image using time of flight information because doing so would be improving an optical detection system to further include depth detection and imaging which would be using a known technique of depth detection as used by similar optical detection devices and may provide for better object or movement detection.
22. Warren discloses The method of using the scanning optical beam source of claim 18, comprising:

reflecting the radiation from at least one of the plurality of light sources on a reflective surface (Fig. 2: 220; ¶5, 62-63, 67);
detecting the reflected light with a detector (Warren Fig. 2: sensor 210; ¶61);
While Warren does not make explicit, Warren in view of You teaches
measuring the time elapsed from emission to detection (You ¶71).
It would have been obvious to one of ordinary skill in the art to modify Warren to include measuring the elapse time of the beam because doing so is common in the art to measure distance and movement of objects and would be improving an optical detection device in the same way by providing time of flight measurement to accurately determine depth information of objects for better object or movement detection.
23. While Warren does not make explicit, Warren in view of You teaches The method of using the scanning optical beam source of claim 18, further comprising:
forming an image of the reflective surface and its distance from the plurality of light sources using elapsed time measurements (You ¶23, 44, 67-69).
It would have been obvious to one of ordinary skill in the art to combine Warren with You to use the reflection from various points/surfaces of an object (having multiple reflective points and surfaces) to generate the depth image using time of flight information because doing so would be improving an optical detection system to further include depth detection and imaging which would be using a known technique of depth detection as used by similar optical detection devices and may provide for better object or movement detection.

It would have been obvious to one of ordinary skill in the art to modify the imaging device as taught by Warren to create a 3D depth image or light detection and ranging as taught by You because doing so would be using the light emission of Warren and applying to it the known technique of detection range and distance in a 3D depth imaging as taught by You and to use the known time of flight range detection as also taught by You because doing so would be improving an optical detection system to further include depth detection and imaging and may provide for better object or movement detection.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160164261A1 (Warren) further in view of US5439621A (Hoopman).
15. While Warren not making explicit, Warren in view of Hoopman teaches The scanning optical beam source of claim 1 wherein the focal length of the beam shaping element is slightly increased in proportion to the distance of the from the center of the array to compensate for a shift in the object plane as the source is moved off axis (Hoopman col. 2 lns 1-7; col 4 lns 1-14).
It would have been obvious to one of ordinary skill in the art to modify Warren to have the focal length of the beam shaping elements increased in proportion of distance of the center as taught by Hoopman because doing so would be using a known technique of varying focal length of lens arrays as used by other optical devices and it may allow for uniformity on the focus area of the beams as for example taught by Hoopman in col 4 lns 1-14.

Claim(s) 2, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160164261A1 (Warren) further in view of US20170329133A1 (Nambara).
2, 19. Warren discloses The scanning optical beam source of claim 1, wherein the microfabricated light source is at least one of a VCSEL, an edge-emitting semiconductor laser, and super-luminescent LEDs (¶31-31, 58),
While Warren not explicitly disclosing, Warren in view of Nambara teaches 
and the function is at least one of linear, quadratic, hyperbolic and exponential (Nambara Fig. 3; ¶46, Equation 4).
It would have been obvious to one of ordinary skill in the art to modify Warren to have the function to be either linear, quadratic, hyperbolic and exponential, as for example taught by Nambara, because using linear, quadratic, hyperbolic or exponential functions are applying a known technique of using a type of function, as also taught by Nambara, to the known device of array of offset lenses and sources.
16. While Warren not explicitly disclosing, Warren in view of Nambara teaches The scanning optical beam source of claim 1, wherein the function is at least of linearly varying, quadratically varying, hyperbolically varying and exponentially varying (Nambara Fig. 3; ¶46, Equation 4).
It would have been obvious to one of ordinary skill in the art to modify Warren to have the function to be either linear, quadratic, hyperbolic and exponential, as for example taught by Nambara, because using linear, quadratic, hyperbolic or exponential functions are applying a known technique of using a type of function, as also taught by Nambara, to the known device of array of offset lenses and sources.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160164261A1 (Warren) further in view of US20190129166A1 (Perreault).
17. While Warren not explicitly disclosing, Warren in view of Perreault teaches The scanning optical beam source of claim 1, wherein the microfabricated beam shaping elements in a periphery of the second array have a different shape than microfabricated beam shaping elements at a center of the array (Perreault Figs. 4, 5; ¶29-34).
It would have been obvious to one of ordinary skill in the art to modify Warren to change the shape of the lenses at the periphery as for example taught by Perreault because doing so would be applying a known technique to the skill in the art of changing the shape of lenses and doing so may reduce aberration as taught by Perreault in ¶31.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160164261A1 (Warren) further in view of US9207851B1 (Han).
21. While Warren not explicitly disclosing, Warren in view of Han teaches The method of using the electronically steerable light source of claim 18, comprising;
energizing the plurality of light sources sequentially across each row and sequentially down each column, so that an image cast by the plurality of microfabricated sources is raster scanned (Han Fig. 3 Col 2 lns 34-50).
It would have been obvious to one of ordinary skill in the art to modify Warren so that the light sources are powered sequentially in rows and columns as for example taught by Han because doing so is using a known technique of powering the emitters sequentially in rows and columns in a similar optical device which is also contemplated by Warren in ¶64 stating .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20150377696A1 teaches 

    PNG
    media_image1.png
    598
    444
    media_image1.png
    Greyscale


In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "no new matter has been introduced" may be deemed insufficient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            


	/YUQING XIAO/            Supervisory Patent Examiner, Art Unit 3645